Mr. Chief Justice Caton delivered the opinion of the Court: The only question in this case is, had the County Court jurisdiction to grant this divorce. The statute confers jurisdiction upon the County Court “in all civil cases, suits and actions and proceedings when the amount due and claimed, or the value of the property, shall not exceed the sum of $1,000.” 'This, we think, very clearly refers to proceedings of a pecuniary character, .where money is due or claimed, or where the title to property is in controversy. Such is not the character of a proceeding for divorce. Incidentally, pecuniary considerations may arise, but the primary object' of the suit is not pecuniary, and very often no pecuniary questions arise.' The decree is reversed and the bill dismissed. Decree reversed.